DETAILED ACTION
	Claims 18-20 and 22-37 are currently pending.  Claims 18-20, 22-25 and 27-32 are currently under examination.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
Applicant’s Informational Disclosure Statement, filed on 06/27/2022 (8) has been considered.  Please refer to Applicant's copy of the 1449 submitted herein.
Examiner’s Note
Applicant's amendments and arguments filed 10/10/2022 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 10/10/2022, it is noted that claims 1, 27-28 have been amended and no new matter or claims have been added.
	Modified Rejection:
	The following rejection has been modified based on Applicant’s claim amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 18-20, 22-25 and 27-32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2007/0202149 (previously applied) in view of US 2007/0003603 (previously applied).
	Regarding claim 18, the limitation of a fatty-acid derived biomaterial incorporated with an active agent wherein the biomaterial is derived from a formulation comprising an oil comprising plurality of fatty acid chains; pre-cure of the oil, wherein the plurality of the fatty acid chains are at least partially cross-linked together is met by the ‘149 publication teaching a coating for medical devices (abstract) with the desired drug delivery coating that can release and deliver a therapeutic agent in a sustained and controllable fashion [0009].  The drug release is tailored by controlling the degree of cross-linking in the gel [0011].  The bioabsorbable crosslinked gel contains fatty acids, many of which originate as triglycerides [0012].  At least one of the cross-linked gel layers contains one or more therapeutic agents [0014].  The oil may be fish oil ([0062]-[0063]).  The therapeutic agent may be different drugs which are beneficial for use in drug release coatings [0086]. Crosslinking is taught to be through auto-oxidation ([0106], [0111]).  The amount of crosslinking may be modulated by adjusting the curing temperature, duration and amount of antioxidant [0117].  The drug may be loaded into cured coating layer [0119].  The method of making included curing an oil containing starting material to form a second material, combining the therapeutic agent with an oil containing starting material to form a third material; combining the third material with the second material to form a fourth material and selected a second curing condition [00127].  Thus the ‘149 publication teaches the final composition including a biomaterial incorporated with active agent and further teaches curing an oil and combining said pre-cured oil with an active agent and additional oil which is further cured through method such as oxidation.  MPEP 2113 - “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
	Regarding claim 22, the limitation of wherein the fatty acid chains are omega-2 fatty acids and the oil is fish oil is met by the ‘149 publication teaching fish oil which includes but is not limited to omega-e fatty acid fish oil fatty acid [0063].
	Regarding claims 23-24, the limitation of wherein the fish oil and pre-cure fish oil of the formulation are in a ratio of approximately 50:50 with each other is met by the ‘149 publication teaching forming a cured oil, adding to said cured oil a mixture of active agent and oil [0127].  The ‘149 publication additionally teaches the curing to affect the drug release rate [0011], thus indicating the amount of crosslinking is an optimizable parameter to affect the release rate of the active agent.  It is further noted that the amount of oil and pre-cured oil are product by process limitations, as the claimed are directed to the final product, the biomaterial.  Thus, If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  The ‘149 publication teaches the final crosslinked gel containing an active agent thus meeting the instant claims absent factual evidence to the contrary.
	Regarding claims 25 and 31, the limitation of further comprising an additional antimicrobial compound is met by the ‘149 publication teaching multiple layers [0014] wherein the active agent may be silver (Table 1), thus teaching multiple antimicrobial agents present in the biomaterial in different layers.  
	Regarding claim 29, the limitation of wherein the biomaterial is a solid or a gel is met by the ‘149 publication teaching a gel coating [0011].
	Regarding claims 30 and 32, the limitation of wherein the biomaterial is disposed on a medical device, wherein the device is a stent is met by the ‘149 publication teaching coating on a medical device [0014] wherein such device is a stent [0070].

	The ‘149 publication does not specifically teach incorporated with reduced silver, or a silver solution, wherein the biomaterial results from oxidizing the formulation so that reduced silver metal forms within the biomaterial (claim 18, 25).
	The ‘149 publication does not specifically teach silver solution comprising silver nitrate or silver acetate (claim 19) in an aqueous solution (claim 20) which forms nanoparticles of silver metal (claim 18).
The ‘603 publication teaches antimicrobial silver compositions comprising a silver compound that may include silver salts formed from silver ions and fatty acids (Abstract) and wherein the silver compound is reduced to silver nanoparticles (para [0017], [0098], [0072] and [0149]) and wherein the load of silver salts are sufficient to inhibit bacterial growth during implantation (para [0169], [0173]-[0175], [0185]-[0187], [0213], [0214], [0222], [0234], and [0236]).
The ‘603 publication teaches the composition wherein the composition may be in the form of, inter alia, gels (either water or oil based) (para [0012]).
The ‘603 publication teaches the composition wherein the composition is made from silver nitrate or silver acetate aqueous solutions (para [0134]).
The ‘603 publication teaches immersing (i.e., soaking) the composition in materials for drug release (para [0011], [0017], [0144], [0147], and [0150]).
The ‘603 publication teaches that the silver fatty acid salts are suspended uniformly in the material (para [0047], [0059], and [0143]).
The ‘603 publication teaches that the addition of silver nanoparticles is advantageous because it imparts antimicrobial properties and can be incorporated into compositions or applied directly to surfaces regardless of the shape and contours of the medical device (para [0008]).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the coating material composition of the ‘149 publication by substituting the therapeutic agent with the aqueous silver acetate or silver nitrate solutions such that the particles reduce to silver fatty acid salt nanoparticles as taught by the ‘603 publication by soaking the silver (i.e., a soaked pattern) as taught by the ‘603 publication because the ‘149 publication teaches that silver may be used as the therapeutic agent and the ‘603 publication teaches that specifically using silver nanoparticles is advantageous because it imparts antimicrobial properties and can be incorporated into compositions or applied directly to surfaces regardless of the shape and contours of the medical device and that uniform suspension in the material may be achieved by soaking a material (i.e., constituting a diffusion gradient of particles).
Regarding claims 27-28, the limitation of wherein FTIR analysis of the biomaterial does not possess a peak corresponding to the presence of fatty acid salts and the silver release profile is met by the material of the prior art and the claims appear to be the same (i.e., comprising the same silver and cured fish oil), the material formed would necessarily be characterized by lacking an FTIR peak at about 1512 cm-1  and the silver release absent factual evidence to the contrary. “Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   Further regarding the silver release the ‘149 publication teaches the active agent release to be an optimizable parameter by multiple methods including the oil selected and degree of crosslinking of the gel [0011].
As to claim 31, it would have further been prima facie obvious to one of ordinary skill in the art at the time the invention was made to further modify the coating material composition of the combination of the ‘149 publication and the ‘603 publication by having an additional antimicrobial compound (e.g., silver) applied to the outer surface of the coating or film as taught by the ‘149 publication because the ‘149 publication teaches that having an outer surface of the coating (i.e., a “topcoat overlayer”) with one or more additional therapeutic agents is useful for altering the release characteristics of the coating material composition and it is prima facie obvious to combine one antimicrobial with another, both useful actives in coating material compositions with a reasonable expectation of success.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-20, 22 and 29-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,016,465 in view of US 2007/0003603 and US 20070202149. The instant claims and the ‘465 patent are directed to a gel formed of crosslinked oil compositions containing fatty acids wherein the oil is fish oil wherein the gel is used to release an active agent.  The instant claims differ from the ‘465 patent as the instant claims require a reduced silver.  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the coating material composition recited in the claims of 10,016,465 by substituting the therapeutic agent with the aqueous silver acetate or silver nitrate solutions such that the particles reduce to silver fatty acid salt nanoparticles as taught by the ‘603 publication such that the particles reduce to silver fatty acid salt nanoparticles as taught by the ‘603 publication by soaking the silver as taught by the ‘603 publication because the ‘149 publication teaches that silver may be used as the therapeutic agent and the ‘603 publication teach that specifically using silver nanoparticles is advantageous because it imparts antimicrobial properties and can be incorporated into compositions or applied directly to surfaces regardless of the shape and contours of the medical device and that uniform suspension in the material may be achieved by soaking a material (i.e., constituting a diffusion gradient of particles).

Claims 18-20, 22 and 29-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9,801,913 in view of US 2007/0003603 and US 20070202149. The instant claims and the ‘913 patent are directed to a gel formed of crosslinked oil compositions containing fatty acids wherein the oil is fish oil wherein the gel is used to release an active agent.  The instant claims differ from the ‘913 patent as the instant claims require a reduced silver.  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the coating material composition recited in the claims of 9,801,913 by substituting the therapeutic agent with the aqueous silver acetate or silver nitrate solutions such that the particles reduce to silver fatty acid salt nanoparticles as taught by the ‘603 publication such that the particles reduce to silver fatty acid salt nanoparticles as taught by the ‘603 publication by soaking the silver (i.e., a soaked pattern) as taught by the ‘603 publication because the ‘149 publication teaches that silver may be used as the therapeutic agent and the ‘603 publication teach that specifically using silver nanoparticles is advantageous because it imparts antimicrobial properties and can be incorporated into compositions or applied directly to surfaces regardless of the shape and contours of the medical device and that uniform suspension in the material may be achieved by soaking a material (i.e., constituting a diffusion gradient of particles).

Claims 18-21, 22 and 29-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 8,962,023 in view of US 2007/0003603 and US 20070202149. The instant claims and the ‘023 patent are directed to a gel formed of crosslinked oil compositions containing fatty acids wherein the oil is fish oil wherein the gel is used to release an active agent.  The instant claims differ from the ‘023 patent as the instant claims require a reduced silver.  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the coating material composition recited in the claims of 8,962,023 by substituting the therapeutic agent with the aqueous silver acetate or silver nitrate solutions such that the particles reduce to silver fatty acid salt nanoparticles as taught by the ‘603 publication such that the particles reduce to silver fatty acid salt nanoparticles as taught by the ‘603 publication by soaking the silver (i.e., a soaked pattern) as taught by the ‘603 publication because the ‘149 publication teaches that silver may be used as the therapeutic agent and the ‘603 publication teach that specifically using silver nanoparticles is advantageous because it imparts antimicrobial properties and can be incorporated into compositions or applied directly to surfaces regardless of the shape and contours of the medical device and that uniform suspension in the material may be achieved by soaking a material (i.e., constituting a diffusion gradient of particles).

Claims 18-20, 22 and 29-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 8,858,978 in view of US 2007/0003603 and US 20070202149. The instant claims and the ‘978 patent are directed to a gel formed of crosslinked oil compositions containing fatty acids wherein the oil is fish oil wherein the gel is used to release an active agent.  The instant claims differ from the ‘978 patent as the instant claims require a reduced silver.  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the coating material composition recited in the claims of 8,858,978 by substituting the therapeutic agent with the aqueous silver acetate or silver nitrate solutions such that the particles reduce to silver fatty acid salt nanoparticles as taught by the ‘603 publication such that the particles reduce to silver fatty acid salt nanoparticles as taught by the ‘603 publication by soaking the silver (i.e., a soaked pattern) as taught by the ‘603 publication because the ‘149 publication teaches that silver may be used as the therapeutic agent and the ‘603 publication teach that specifically using silver nanoparticles is advantageous because it imparts antimicrobial properties and can be incorporated into compositions or applied directly to surfaces regardless of the shape and contours of the medical device and that uniform suspension in the material may be achieved by soaking a material (i.e., constituting a diffusion gradient of particles).
Claims 18-20, 22 and 29-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 8,795,703 in view of US 2007/0003603 and US 20070202149. The instant claims and the ‘703 patent are directed to a gel formed of crosslinked oil compositions containing fatty acids wherein the oil is fish oil wherein the gel is used to release an active agent.  The instant claims differ from the ‘703 patent as the instant claims require a reduced silver.  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the coating material composition recited in the claims of 8,795,703 by substituting the therapeutic agent with the aqueous silver acetate or silver nitrate solutions such that the particles reduce to silver fatty acid salt nanoparticles as taught by the ‘603 publication such that the particles reduce to silver fatty acid salt nanoparticles as taught by the ‘603 publication by soaking the silver (i.e., a soaked pattern) as taught by the ‘603 publication because the ‘149 publication teaches that silver may be used as the therapeutic agent and the ‘603 publication teach that specifically using silver nanoparticles is advantageous because it imparts antimicrobial properties and can be incorporated into compositions or applied directly to surfaces regardless of the shape and contours of the medical device and that uniform suspension in the material may be achieved by soaking a material (i.e., constituting a diffusion gradient of particles).
Claims 18-20, 22 and 29-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,682,175 in view of US 2007/0003603 and US 20070202149. The instant claims and the ‘175 patent are directed to a gel formed of crosslinked oil compositions containing fatty acids wherein the oil is fish oil wherein the gel is used to release an active agent.  The instant claims differ from the ‘175 patent as the instant claims require a reduced silver.  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the coating material composition recited in the claims of 8,962,023 by substituting the therapeutic agent with the aqueous silver acetate or silver nitrate solutions such that the particles reduce to silver fatty acid salt nanoparticles as taught by the ‘603 publication such that the particles reduce to silver fatty acid salt nanoparticles as taught by the ‘603 publication by soaking the silver (i.e., a soaked pattern) as taught by the ‘603 publication because the ‘149 publication teaches that silver may be used as the therapeutic agent and the ‘603 publication teach that specifically using silver nanoparticles is advantageous because it imparts antimicrobial properties and can be incorporated into compositions or applied directly to surfaces regardless of the shape and contours of the medical device and that uniform suspension in the material may be achieved by soaking a material (i.e., constituting a diffusion gradient of particles).
Claims 18-20, 22 and 29-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 8,722,077 in view of US 2007/0003603 and US 20070202149. The instant claims and the ‘077 patent are directed to a gel formed of crosslinked oil compositions containing fatty acids wherein the oil is fish oil wherein the gel is used to release an active agent.  The instant claims differ from the ‘077 patent as the instant claims require a reduced silver.  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the coating material composition recited in the claims of 8,722,077 by substituting the therapeutic agent with the aqueous silver acetate or silver nitrate solutions such that the particles reduce to silver fatty acid salt nanoparticles as taught by the ‘603 publication such that the particles reduce to silver fatty acid salt nanoparticles as taught by the ‘603 publication by soaking the silver (i.e., a soaked pattern) as taught by the ‘603 publication because the ‘149 publication teaches that silver may be used as the therapeutic agent and the ‘603 publication teach that specifically using silver nanoparticles is advantageous because it imparts antimicrobial properties and can be incorporated into compositions or applied directly to surfaces regardless of the shape and contours of the medical device and that uniform suspension in the material may be achieved by soaking a material (i.e., constituting a diffusion gradient of particles).
Claims 18-20, 22 and 29-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 8,263,102 in view of US 2007/0003603 and US 20070202149. The instant claims and the ‘102 patent are directed to a gel formed of crosslinked oil compositions containing fatty acids wherein the oil is fish oil wherein the gel is used to release an active agent.  The instant claims differ from the ‘102 patent as the instant claims require a reduced silver.  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the coating material composition recited in the claims of 8,263,102 by substituting the therapeutic agent with the aqueous silver acetate or silver nitrate solutions such that the particles reduce to silver fatty acid salt nanoparticles as taught by the ‘603 publication such that the particles reduce to silver fatty acid salt nanoparticles as taught by the ‘603 publication by soaking the silver (i.e., a soaked pattern) as taught by the ‘603 publication because the ‘149 publication teaches that silver may be used as the therapeutic agent and the ‘603 publication teach that specifically using silver nanoparticles is advantageous because it imparts antimicrobial properties and can be incorporated into compositions or applied directly to surfaces regardless of the shape and contours of the medical device and that uniform suspension in the material may be achieved by soaking a material (i.e., constituting a diffusion gradient of particles).
Claims 18-20, 22 and 29-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 9,220,820 in view of US 2007/0003603 and US 20070202149. The instant claims and the ‘820 patent are directed to a gel formed of crosslinked oil compositions containing fatty acids wherein the oil is fish oil wherein the gel is used to release an active agent.  The instant claims differ from the ‘820 patent as the instant claims require a reduced silver.  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the coating material composition recited in the claims of 9,220,820 by substituting the therapeutic agent with the aqueous silver acetate or silver nitrate solutions such that the particles reduce to silver fatty acid salt nanoparticles as taught by the ‘603 publication such that the particles reduce to silver fatty acid salt nanoparticles as taught by the ‘603 publication by soaking the silver (i.e., a soaked pattern) as taught by the ‘603 publication because the ‘149 publication teaches that silver may be used as the therapeutic agent and the ‘603 publication teach that specifically using silver nanoparticles is advantageous because it imparts antimicrobial properties and can be incorporated into compositions or applied directly to surfaces regardless of the shape and contours of the medical device and that uniform suspension in the material may be achieved by soaking a material (i.e., constituting a diffusion gradient of particles).
	Response to Arguments:
	Applicant’s arguments have been fully considered and are not deemed to be persuasive.
	112 (b):
	Applicant argues claims 27 and 28 have been amended to define the abbreviation and make the claim complete on itself and thus should be withdrawn.
	In response, the 112(b) rejections are withdrawn as a result of Applicant’s claim amendments.
	103:
	Applicant argues the ‘149 publication (Faucher) does not disclose or suggest reduced silver or silver solution wherein the biomaterial results from oxidizing the formulation so that reduced silver metal forms within the biomaterial.  The Examiner attempts to cure these deficiencies with the ‘603 publication (Karandikar).  Applicant argues the ‘603 publication is directed to antimicrobial silver composition in which a proposed implementation involves forming silver nanoparticles in situ on a surface of a medical device such as by immersing finely dispersed particles of silver compound and treating the composition with a reducing agent to reduce the silver compound.  The silver nanoparticles as taught by the ‘149 publication are not silver metal.  The silver nanoparticles are not necessarily silver metal and may be for example silver compounds (e.g. silver oxide).  This is recognized in the instant application where the silver antimicrobial compound that is incorporated is silver nanoparticles that exist in the native silver metal form or as silver oxide.  The ‘603 publication notes the drawbacks of silver in its metallic form ([0003]-[0008]).
	In response, the ‘603 publication teaches a solution to improve silver ion release from silver metal bearing surfaces includes increasing particle sizes approached nanometer range.  Silver nanoparticles allow for very large surface per unit mass [0005].  Additionally, the ‘603 publication teaches the silver compound is reduced to silver nanoparticles [0017] and wherein the silver nanoparticles and other silver compounds.  Thus, teaching the compounds separate from the silver nanoparticle, wherein the silver nanoparticles are formed of only silver.  Additionally the combination of references teach the product by process limitations claimed, wherein the ‘149 publication teaches curing the fish oil product through autooxidation [0111] which comprises a first curing, forming a second material with a therapeutic agent and oil containing starting material for further curing [0127] and the ‘603 publication teaches the solution of silver nitrate or silver acetate solutions [0134] wherein the solutions are reduced into silver nanoparticles (para [0017], [0098], and [0149]).  Thus, the combination of references teaches the steps of an oil, a pre-cure of the oil and silver solution, wherein the biomaterial results from oxidizing the formulation to form additionally crosslinking and wherein the silver is reduced to form the nanoparticle of reduced silver metal containing biomaterial.
	Double Patenting:
	Applicant argues as discussed above in greater detail, the cited references upon which the non-statutory double patenting rejection relies do not disclose or suggest nanoparticles of reduced silver metal.
	In response, Applicant’s arguments regarding the ‘149 publication and the ‘603 publication are addressed above as first presented.
	Applicant argues the ‘304 patent is directed to fatty acid salts formed wherein the instant claims are directed to nanoparticle of reduces silver metal.
	In response, the double patenting rejection over the ‘304 patent is withdrawn.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676. The examiner can normally be reached Monday-Thursday 9am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNDSEY M BECKHARDT/Examiner, Art Unit 1613                                                                                                                                                                                                        
/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613